Dear Mr. Burson:
Your opinion request to the Attorney General asked the following question:
     Can a member of a municipal board of alderman serve as a "part-time" appointed assistant district attorney as such term is defined by LSA-R.S. 42:62?
The legal status of these positions is as follows:
     The board member is a "local elective office" under LSA-R.S.  42:62(1) in the town political subdivision.
     The part-time assistant district attorney is an "appointive office" under LSA-R.S. 42:62(2) in a different political subdivision, see LSA-R.S. 42:62(9).
The applicable dual office holding provision is LSA-R.S.42:63(D) which reads in pertinent part as follows:
     D.  No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof.  No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office.
The prohibition in the first sentence of "D." covers a full-time office only. The second sentence covers "employment" and not appointive offices.  Thus, it is clear that a local elected official may also serve as a part-time appointed assistant District Attorney.
Trusting that the foregoing answers your question, we remain,
Yours very truly,
                         RICHARD P. IEYOUB Attorney General
                         BY: JAMES M. ROSS Assistant Attorney General
RPI/JMR/cdw WP51:93-463